Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 1 of 16 PageID #: 8181




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  KAIFI LLC,

               Plaintiff,
                                              Case No. 2:20-CV-00281-JRG
        v.

  T-MOBILE US, INC. and                          Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

               Defendants.



         DEFENDANTS T-MOBILE US, INC. AND T-MOBILE USA, INC.’S
        MOTION TO STRIKE PLAINTIFF’S LATE P.R. 3-1(E) DISCLOSURE
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 2 of 16 PageID #: 8182




                                               TABLE OF CONTENTS

                                                                                                                                     Page

I.     INTRODUCTION .............................................................................................................. 1

II.    FACTUAL BACKGROUND ............................................................................................. 2

III.   LEGAL STANDARD ......................................................................................................... 3

IV.    ARGUMENT ...................................................................................................................... 4

       A.        KAIFI’s Untimely P.R. 3-1(e) Should Be Stricken Due to KAIFI’s Refusal
                 to Request Leave of Court to Amend Its Disclosures ............................................. 4

       B.        Alternatively, the Court Should Grant T-Mobile’s Motion to Strike
                 Because KAIFI Cannot Show Good Cause for Its Belated P.R. 3-1(e)
                 Disclosure ............................................................................................................... 4

                 1.         KAIFI Has No Justification for Its Belated P.R. 3-1(e) Disclosure............ 5

                 2.         KAIFI’s Behavior Suggests That the Priority Date Is Not
                            Important to KAIFI ..................................................................................... 6

                 3.         T-Mobile Will Be Prejudiced by KAIFI’s Belated Disclosure ................... 6

                 4.         A Continuance Will Not Cure the Prejudice to T-Mobile .......................... 7

V.     CONCLUSION ................................................................................................................... 7




                                                                   i
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 3 of 16 PageID #: 8183
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 4 of 16 PageID #: 8184
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 5 of 16 PageID #: 8185




                                     TABLE OF AUTHORITIES

                                                                                                    Page(s)

CASES

Elbit Sys. Land & C4l Ltd. v. Hughes Network,
   No. 2:15-cv-00037, 2017 WL 2651618 (E.D. Tex. June 20, 2017) ..................................4, 5, 6

EMG Tech v. Chrysler Grp., LLC,
  No. 6:12-cv-259, 2013 WL 12147662 (E.D. Tex. July 3, 2013) ...............................................7

Softvault Sys., Inc. v. Microsoft Corp.,
    No. 2:06-cv-16, 2007 WL 1342554 (E.D. Tex. May 4, 2007) ..........................................4, 6, 7




                                                     iv
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 6 of 16 PageID #: 8186




I.     INTRODUCTION

       Nearly five months after KAIFI identified a priority date of June 20, 2001, in its

infringement contentions, KAIFI produced several documents (purportedly from named inventor

Prof. Dong-Ho Cho) and supplemented an interrogatory response to assert for the first time an

earlier priority date of April 24, 2001. KAIFI’s belated attempt to amend its P.R. 3-1(e) disclosures

by slipping in an earlier priority date through a supplemental interrogatory response, without

having requested leave from the Court, is a violation of the Local Rules. See P.R. 3-6(b). On that

basis alone, this motion should be granted and KAIFI’s earlier priority date should be stricken.

       Moreover, even if KAIFI had moved for leave, KAIFI cannot show good cause to amend

its P.R. 3-1(e) disclosure at this late date. KAIFI’s only argument as to why it asserted a new

priority date at such a late time—i.e., that a “third party” (Prof. Cho) recently provided

documents—is part of KAIFI’s continued conspiracy to withhold relevant documents from

T-Mobile while producing only what KAIFI wants T-Mobile and the Court to see. KAIFI cannot,

at the same time, block discovery of relevant information in Prof. Cho’s possession and produce

select documents purportedly from Prof. Cho that support its case.

       Furthermore, even if it were appropriate for KAIFI to discriminately produce documents

from a third party, KAIFI waited far too long. KAIFI was assigned the asserted patent in 2019

and asserted it against AT&T that same year. In both this case and the prior AT&T case, Prof. Cho

was represented by KAIFI’s counsel.




                                                                                        Under these


                                                 1
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 7 of 16 PageID #: 8187




circumstances, KAIFI cannot claim diligence in seeking these documents. Moreover, these

documents were produced only after T-Mobile had already expended significant resources on its

invalidity positions in reliance on the June 20, 2001 priority date.

       Because of KAIFI’s complete lack of diligence and the resulting prejudice to T-Mobile,

T-Mobile respectfully requests that the Court strike KAIFI’s unauthorized P.R. 3-1(e) amendment.

II.    FACTUAL BACKGROUND

       On October 30, 2020, pursuant to P.R. 3-1(e), KAIFI disclosed a priority date of June 20,

2001, which corresponds to the filing date of Korean Patent Application No. 2001-34976, also

listed on the face of the 728 Patent. Inf. Cont. (Ex. 1) at 7. On December 18, 2020, T-Mobile

served its first set of interrogatories on KAIFI, including an interrogatory requesting information

regarding “the circumstances of any conception and reduction to practice” of each claim of the

728 patent, “including an identification of the date(s) of conception and any alleged reduction to

practice.” See Ex. 2 at 6. KAIFI’s initial response on January 19, 2021,




       On March 21, 2021, nearly five months after the P.R. 3-1(e) deadline,



                       Around the same time, KAIFI also produced (purportedly from Prof. Cho)

documents that KAIFI asserts evidence this earlier priority date. See Ex. 5 at 2.




                                                  2
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 8 of 16 PageID #: 8188
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 9 of 16 PageID #: 8189




shall be entered only upon a showing of good cause.” P.R. 3-6(b); see also Softvault Sys., Inc. v.

Microsoft Corp., No. 2:06-cv-16, 2007 WL 1342554, at *1–2 (E.D. Tex. May 4, 2007).

        In evaluating whether a party should be granted leave to amend its P.R. 3-1(e) disclosures,

the Court considers “(1) [the party’s] explanation for its failure to disclose the evidence, (2) the

importance of the evidence, (3) the potential prejudice to [the opposing party] in allowing the

evidence, and (4) the availability of a continuance.” Elbit Sys. Land & C4l Ltd. v. Hughes Network,

No. 2:15-cv-00037, 2017 WL 2651618, at *10 (E.D. Tex. June 20, 2017).

IV.     ARGUMENT

        A.      KAIFI’s Untimely P.R. 3-1(e) Should Be Stricken Due to KAIFI’s Refusal to
                Request Leave of Court to Amend Its Disclosures

        KAIFI’s supplemental interrogatory response asserting an earlier priority date is a de facto

amendment of its P.R. 3-1(e) disclosure. Under the Local Rules, in order to amend a P.R. 3-1(e)

disclosure, a party is required to request leave of Court, which is only granted on a showing of

good cause. P.R. 3-6(b). KAIFI has repeatedly refused to comply with these rules. See Ex. 8. On

this basis alone, the Court should grant this motion to strike KAIFI’s late—and unauthorized—

assertion of an earlier priority date.

        B.      Alternatively, the Court Should Grant T-Mobile’s Motion to Strike Because
                KAIFI Cannot Show Good Cause for Its Belated P.R. 3-1(e) Disclosure

        Even if KAIFI had moved for leave to amend, KAIFI cannot show good cause for

amending its P.R. 3-1(e) disclosure. KAIFI should have known about the earlier asserted priority

date long before its disclosures were due and was required to disclose it months ago when KAIFI

served its Infringement Contentions. Instead, KAIFI waited until after T-Mobile had already

served its Invalidity Contentions, and invested substantial resources in forming its invalidity case

in reliance on the June 20, 2001 priority date, before disclosing an earlier priority date. T-Mobile




                                                 4
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 10 of 16 PageID #: 8190




 will be significantly prejudiced if KAIFI is permitted to assert the earlier priority date at this late

 stage in the case. KAIFI’s earlier priority date should therefore be stricken.

                 1.      KAIFI Has No Justification for Its Belated P.R. 3-1(e) Disclosure

         KAIFI cannot justify amending its P.R. 3-1(e) disclosure to assert an earlier priority date

 five months after the deadline imposed by the Local Rules. See P.R. 3-1(e). “In many instances,

 a party claiming infringement will possess facts supporting priority before bringing the lawsuit.

 Even when discovery reveals an unforeseen earlier priority date, there is rarely a justifiable excuse

 for shifting a priority date contention near the end of fact discovery.” Elbit Sys., 2017 WL

 2651618, at *10. KAIFI disclosed June 20, 2001, as the priority date for the 728 Patent in its

 Infringement Contentions and cited again to this date in its initial interrogatory responses. See

 Ex. 1 at 7. KAIFI has no valid explanation for why it could not have disclosed an earlier priority

 date by the P.R. 3-1(e) deadline, as it likely “possess[ed the] facts supporting priority before

 bringing the lawsuit.” See Elbit Sys., 2017 WL 2651618, at *10.

         During the meet and confer process, KAIFI contended that it could not have asserted an

 earlier priority date sooner because Prof. Cho only recently provided the documents evidencing

 earlier conception. Even if true, this is no excuse for KAIFI to have waited this long to assert an

 earlier priority date. Prof. Cho has been represented by KAIFI’s counsel in both this litigation and

 the AT&T litigation. The burden was on KAIFI to undertake the proper investigation prior to

 serving its Infringement Contentions—and it certainly had the opportunity to do so. KAIFI’s

 failure to do so is no justification for a late P.R. 3-1(e) disclosure.

         Moreover, any delay in asserting an earlier priority date was due to KAIFI’s own lack of

 diligence. As noted above, there was no formal discovery propounded on Prof. Cho, from either

 KAIFI or T-Mobile.

                                                                                             However,


                                                     5
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 11 of 16 PageID #: 8191




 the burden should have been on KAIFI’s counsel to be diligent in asking Prof. Cho to investigate

 his own personal archives for this evidence when this information first became relevant as early

 as in the AT&T case.

        Furthermore, the fact that KAIFI seeks to rely on these documents, while at the same time

 refusing to allow further discovery of Prof. Cho’s documents, is not only fundamentally unfair to

 T-Mobile, it is part of KAIFI’s continued shell game. KAIFI continues to hide relevant documents

 from T-Mobile and the Court behind parent companies and purported third parties, yet KAIFI

 produces from those same third parties the documents it believes help its case. The Court must

 put an end to KAIFI’s conspiracy to only produce the information it wants to be seen.

        KAIFI has not shown that it was diligent in attempting to obtain these documents or any

 other evidence of earlier conception.

                2.      KAIFI’s Behavior Suggests That the Priority Date Is Not Important to
                        KAIFI

        While the priority date is important in this case as it impacts T-Mobile’s invalidity position,

 Softvault, 2007 WL 1342554, at *2, KAIFI’s failure to disclose an earlier priority date in its

 infringement contentions and subsequent refusal to move for leave to amend suggests that the

 earlier priority date was not important to KAIFI.



                          Had this issue been important to KAIFI, KAIFI would have undertaken a

 thorough investigation before its disclosure was due, and KAIFI would have followed the proper

 procedures to amend its P.R. 3-1(e) disclosure.

                3.      T-Mobile Will Be Prejudiced by KAIFI’s Belated Disclosure

        T-Mobile has already expended significant resources in developing its invalidity theories

 in reliance on KAIFI’s original priority date. This Court has found prejudice when the defendant




                                                   6
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 12 of 16 PageID #: 8192




 “justifiably developed invalidity positions under the assumption that the [asserted] patent is

 entitled to a [certain] priority date.” Elbit Sys., 2017 WL 2651618, at *10. Additionally, “allowing

 [the plaintiff] to assert an earlier priority date . . . would prejudice [the defendant] by forcing [the

 defendant] to incur additional expense in reassessing its invalidity analyses based on an earlier

 priority date.” Softvault, 2007 WL 1342554, at *2. “[The defendant] would also likely lose the

 ability to use references that are prior art under the currently asserted priority date.” Id. As in

 Elbit Systems and Softvault, T-Mobile has expended significant resources in searching for prior art

 references in reliance on the June 20, 2001 date. T-Mobile would be extremely prejudiced if an

 earlier priority date were allowed, and it had to rework its entire invalidity case at this late stage in

 the litigation.

                   4.    A Continuance Will Not Cure the Prejudice to T-Mobile

         Finally, a continuance will not cure this prejudice, because a continuance would not cure

 the resources that T-Mobile has already expended in forming its invalidity strategies in reliance on

 the June 20, 2001 priority date or the additional resources it would need to expend if it were forced

 to rework its entire invalidity case. Indeed, this Court has found that “a continuance would not

 cure the expenditure of additional resources [a defendant] will incur in reassessing its invalidity

 case.” See EMG Tech v. Chrysler Grp., LLC, No. 6:12-cv-259, 2013 WL 12147662, at *5 (E.D.

 Tex. July 3, 2013). Thus, a continuance in this case would not cure the prejudice to T-Mobile.

 V.      CONCLUSION

         For the reasons stated above, T-Mobile respectfully requests that the Court strike KAIFI’s

 late P.R. 3-1(e) disclosure.




                                                    7
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 13 of 16 PageID #: 8193




  DATE: July 19, 2021                Respectfully submitted,

                                     GIBSON, DUNN & CRUTCHER LLP

                                     By: /s/ Josh A. Krevitt
                                         Josh A. Krevitt
                                         New York Bar No. 2568228
                                         Benjamin Hershkowitz
                                         New York State Bar No. 2600559
                                         Katherine Q. Dominguez
                                         New York Bar No. 4741237
                                         Paul J. Kremer
                                         New York Bar No. 4900338
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, New York 10166-0193
                                         Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035
                                         bhershkowitz@gibsondunn.com
                                         kdominguez@gibsondunn.com
                                         pkremer@gibsondunn.com
                                           Robert Vincent
                                           Texas State Bar No. 24056474
                                           Nathan R. Curtis
                                           Texas State Bar No. 24078390
                                           Audrey Yang
                                           Texas State Bar No. 24118593
                                           GIBSON, DUNN & CRUTCHER LLP
                                           2001 Ross Avenue
                                           Dallas, Texas 75201-2923
                                           Telephone: (214) 698-3423
                                           Fax: (214) 571-2961
                                           rvincent@gibsondunn.com
                                           ncurtis@gibsondunn.com
                                           ayang@gibsondunn.com

                                           Melissa R. Smith
                                           Texas State Bar No. 24001351
                                           GILLAM & SMITH, LLP
                                           303 S. Washington Ave.
                                           Marshall, Texas 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257
                                           Melissa@gillamsmithlaw.com
                                           Attorneys for Defendants T-Mobile US, Inc.
                                           and T-Mobile USA, Inc.


                                       8
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 14 of 16 PageID #: 8194




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

 consented to electronic service, per Local Rule CV-5(a)(3)(A), on July 19, 2021.



                                             /s/ Josh A. Krevitt
                                             Josh A. Krevitt




                                                9
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 15 of 16 PageID #: 8195




                            CERTIFICATE OF CONFERENCE

         On July 19, 2021, counsel for T-Mobile, with Josh Krevitt as lead counsel and Tom

 Gorham as local counsel, met and conferred with counsel for KAIFI, with Rebecca Carson as lead

 counsel and Chris Bunt as local counsel. The parties were unable to reach agreement and have

 reached an impasse, leaving an open issue for the Court to resolve. This motion is opposed by

 Plaintiff.



                                            /s/ Josh A. Krevitt
                                            Josh A. Krevitt




                                              10
Case 2:20-cv-00281-JRG Document 180 Filed 07/21/21 Page 16 of 16 PageID #: 8196




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        The undersigned hereby certifies that, under Local Rule CV-5(a)(7)(B), the foregoing

 document is filed under seal pursuant to the Court’s Protective Order entered in this matter.



                                              /s/ Josh A. Krevitt
                                              Josh A. Krevitt




                                                 11
